10

1 1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

JAMES L. BRUNELLO, SBN #047522

Attorney at Law

P.O. Box 4155

El Dorado Hills, CA 95762
Phone: (916) 358~8585

Fax: (916) 358~8588

Attorney for Plaintiff
Indian Village Estates, LLC

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF CALIFORNIA

In re: )

)
GOLD STRIKE HEIGHTS HOMEOWNERS)

ASSOCIATION, )
)
)

Debtor.

 

INDIAN VILLAGE ESTATES, LLC, a
Califomia limited liability company,

Plaintiff,
v.

)
)
)
)
)
)
§
GOLD STRIKE HEIGHTS ASSOCIATION, )
a California corporation; GOLD STRIKE )
HEIGHTS HOMEOWNERS )
ASSOCIATION, a Califomia corporation; )
COMMUNITY ASSESSMENT RECOVERY)
SERVICES, business form unknown; and )
D.OES l through 50, inclusive, )
)

)

)

Defendants.

 

 

 

District Court Case Nurnber
No. Z:IS-CV~»OO973-JAM

Bankruptcy Court Case Number
NO. 15-9081 l~E-7

Adversary No.: 15~9061

ORDERv FOR EXTENSION FOR
APPELLANT FO FILE FINAL BRIEF

An Ex Parte Application and Attorney Affidavit for Extension for Appellant to File

Final Brief and a Stipulation for Extension for Appellant to File Final Brief signed by the

Attorneys for the Appellees having been received and good cause shown:

lofz

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Dated:

IT IS HEREBY ORDERED that Appellant shall file its final brief and excerpt of record

m lam 3;§:/9/'§/2@ /; Qi%)%/G

H BLE UNITED §rATES DISTRICT
c RT JUDGE '

JOHN A. MENDEZ

20f2

 

 

 

